Exhibit 10.2

 

U.S.$4,000,000,000

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of April 15, 2005

 

Among

 

ALTRIA GROUP, INC.

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.

 

and

 

CITIBANK, N.A.

 

as Administrative Agents

 

and

 

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

as Syndication Agents

 

and

 

ABN AMRO BANK N.V.

 

and

 

BNP PARIBAS

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

and

 

UBS SECURITIES LLC

 

as Arrangers and Documentation Agents

 

* * * * * * * * * *

 

J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH and DEUTSCHE

BANK SECURITIES INC.

 

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1 Section 1.01.    Certain
Defined Terms    1 Section 1.02.    Computation of Time Periods    12 Section
1.03.    Accounting Terms    12 ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES
   13 Section 2.01.    The Pro Rata Advances    13 Section 2.02.    Making the
Pro Rata Advances    13 Section 2.03.    Repayment of Pro Rata Advances    15
Section 2.04.    Interest on Pro Rata Advances    15 Section 2.05.    Additional
Interest on LIBO Rate Advances    16 Section 2.06.    Conversion of Pro Rata
Advances    16 Section 2.07.    The Competitive Bid Advances    17 Section 2.08.
   LIBO Rate Determination    21 Section 2.09.    Fees    22 Section 2.10.   
Termination or Reduction of the Commitments    23 Section 2.11.    Prepayments
   23 Section 2.12.    Increased Costs    24 Section 2.13.    Illegality    25
Section 2.14.    Payments and Computations    25 Section 2.15.    Taxes    27
Section 2.16.    Sharing of Payments, Etc.    29 Section 2.17.    Evidence of
Debt    29 Section 2.18.    Use of Proceeds    30 ARTICLE III    CONDITIONS TO
EFFECTIVENESS AND LENDING    30 Section 3.01.    Conditions Precedent to
Effectiveness    30 Section 3.02.    Initial Advance to Each Designated
Subsidiary    32 Section 3.03.    Conditions Precedent to Each Pro Rata
Borrowing    33 Section 3.04.    Conditions Precedent to Each Competitive Bid
Borrowing    33

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES    34 Section 4.01.   
Representations and Warranties of Altria    34 ARTICLE V    COVENANTS OF ALTRIA
   36 Section 5.01.    Affirmative Covenants    36 Section 5.02.    Negative
Covenants    38 ARTICLE VI    EVENTS OF DEFAULT    39 Section 6.01.    Events of
Default    39 Section 6.02.    Lenders’ Rights upon Event of Default    41
ARTICLE VII    THE ADMINISTRATIVE AGENTS    42 Section 7.01.    Authorization
and Action    42 Section 7.02.    Administrative Agents’ Reliance, Etc.    42
Section 7.03.    JPMorgan Chase, Citibank and Affiliates    43 Section 7.04.   
Lender Credit Decision    43 Section 7.05.    Indemnification    43 Section
7.06.    Successor Administrative Agents    44 Section 7.07.    Syndication
Agents and Arrangers and Documentation Agents    44 ARTICLE VIII    GUARANTY   
44 Section 8.01.    Guaranty    44 Section 8.02.    Guaranty Absolute    45
Section 8.03.    Waivers    45 Section 8.04.    Continuing Guaranty    46
ARTICLE IX    MISCELLANEOUS    46 Section 9.01.    Amendments, Etc.    46
Section 9.02.    Notices, Etc.    47 Section 9.03.    No Waiver; Remedies    48
Section 9.04.    Costs and Expenses    48 Section 9.05.    Right of Set-Off   
49

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 9.06.    Binding Effect    50 Section 9.07.    Assignments and
Participations    50 Section 9.08.    Designated Subsidiaries    53 Section
9.09.    Governing Law    53 Section 9.10.    Execution in Counterparts    53
Section 9.11.    Jurisdiction, Etc.    54 Section 9.12.    Confidentiality    55
Section 9.13.    Integration    55 Section 9.14.    USA Patriot Act Notice    55

 

SCHEDULE

Schedule I    -    List of Applicable Lending Offices Schedule II    -   
Certain Subsidiary Information EXHIBITS Exhibit A-1    -    Form of Pro Rata
Note Exhibit A-2    -    Form of Competitive Bid Note Exhibit B-1    -    Form
of Notice of Pro Rata Borrowing Exhibit B-2    -    Form of Notice of
Competitive Bid Borrowing Exhibit C    -    Form of Assignment and Acceptance
Exhibit D    -    Form of Designation Agreement Exhibit E-1    -    Form of
Opinion of Counsel for Altria Exhibit E-2    -    Form of Opinion of Counsel for
Altria Exhibit F    -    Form of Opinion of Counsel for Designated Subsidiary
Exhibit G    -    Form of Opinion of Counsel for JPMorgan Chase, as
Administrative Agent

 

iii



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of April 15, 2005

 

ALTRIA GROUP, INC., a Virginia corporation (“Altria”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”) and
CITIBANK, N.A. (“Citibank”), as administrative agents (each, in such capacity,
an “Administrative Agent”), CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH
and DEUTSCHE BANK SECURITIES INC., as syndication agents (each, in such
capacity, a “Syndication Agent”) and ABN AMRO BANK N.V., BNP PARIBAS, HSBC BANK
USA, NATIONAL ASSOCIATION AND UBS SECURITIES LLC, as arrangers and documentation
agents (each, in such capacity, an “Arranger and Documentation Agent”) for the
Lenders (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

 

“Agents” means each Administrative Agent, each Syndication Agent and each
Arranger and Documentation Agent.

 

“Applicable Facility Fee Rate” means, for any period, a percentage per annum
equal to the percentage set forth below determined by reference to the higher of
(i) the rating of Altria’s long-term senior unsecured Debt from Standard &
Poor’s and (ii) the rating of Altria’s long-term senior unsecured Debt from
Moody’s, in each case in effect from time to time during such period:

 

Long-Term Senior Unsecured Debt Rating

--------------------------------------------------------------------------------

   Applicable Facility Fee Rate


--------------------------------------------------------------------------------

 

AA- and Aa3 or higher

   0.0600 %

A- and A3 or higher, but lower than AA- and Aa3

   0.0750 %

BBB and Baa2 or higher, but lower than A- and A3

   0.1250 %

Lower than BBB and Baa2

   0.1500 %

 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization



--------------------------------------------------------------------------------

designated by Altria and approved in writing by the Required Lenders, the
Applicable Facility Fee Rate shall be 0.1500%.

 

“Applicable Interest Rate Margin” means for any Interest Period a percentage per
annum equal to the percentage set forth below determined by reference to the
higher of (i) the rating of Altria’s long-term senior unsecured Debt from
Standard & Poor’s and (ii) the rating of Altria’s long-term senior unsecured
Debt from Moody’s, in each case from time to time during such Interest Period:

 

Long-Term Senior Unsecured Debt Rating

--------------------------------------------------------------------------------

   Applicable Interest Rate Margin


--------------------------------------------------------------------------------

 

AA- and Aa3 or higher

   0.1150 %

A- and A3 or higher, but lower than AA- and Aa3

   0.1750 %

BBB and Baa2 or higher, but lower than A- and A3

   0.3750 %

Lower than BBB and Baa2

   0.5500 %

 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization designated by Altria and approved in writing by the Required
Lenders, the Applicable Interest Rate Margin shall be 0.5500%; and provided,
further, that for any day during any Interest Period that the aggregate amount
of Advances outstanding under this Agreement and the 364-Day Facility exceeds
50% of the aggregate amount of Commitments under this Agreement and commitments
under the 364-Day Facility, the Applicable Interest Rate Margin shall be
increased by 0.1000% per annum.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
JPMorgan Chase, as Administrative Agent, as its Applicable Lending Office with
respect to such Competitive Bid Advance.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by JPMorgan Chase, as
Administrative Agent, in substantially the form of Exhibit C hereto.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(i) the rate of interest announced publicly by JPMorgan Chase in New York, New
York, from time to time, as JPMorgan Chase’s prime rate; and

 

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate.

 

2



--------------------------------------------------------------------------------

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers” means, collectively, Altria and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.

 

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

 

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on the signature pages hereof or (ii) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by JPMorgan Chase, as Administrative Agent,
pursuant to Section 9.07(d), in each case as such amount may be reduced pursuant
to Section 2.10.

 

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

 

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.

 

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

 

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of Altria and its Subsidiaries plus, without duplication and
to the extent included as a separate item on Altria’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses (a)
through (e) for such period, the sum of (a) provision for income taxes, (b)
interest and other debt expense, net, (c) depreciation expense, (d) amortization
of intangibles, (e) any extraordinary, unusual or non-recurring expenses or
losses or any similar expense or loss subtracted from “Gross

 

3



--------------------------------------------------------------------------------

profit” in the calculation of “Operating income” and (f) the portion of loss
included on Altria’s consolidated statements of earnings of any Person (other
than a Subsidiary of Altria) in which Altria or any of its Subsidiaries has an
ownership interest and any cash that is actually received by Altria or such
Subsidiary from such Person in the form of dividends or similar distributions,
and minus, without duplication, the sum of (x) to the extent included as a
separate item on Altria’s consolidated statements of earnings for such period,
any extraordinary, unusual or non-recurring income or gains or any similar
income or gain added to “Gross profit” in the calculation of “Operating income,”
and (y) the portion of income included on Altria’s consolidated statements of
earnings of any Person (other than a Subsidiary of Altria) in which Altria or
any of its Subsidiaries has an ownership interest, except to the extent that any
cash is actually received by Altria or such Subsidiary from such Person in the
form of dividends or similar distributions, all as determined on a consolidated
basis in accordance with accounting principles generally accepted in the United
States for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2004, then such new accounting principle shall not be used in the
determination of Consolidated EBITDA. A material change in an accounting
principle is one that, in the year of its adoption, changes Consolidated EBITDA
for any quarter in such year by more than 10%.

 

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of Altria and its Subsidiaries with respect to all outstanding Debt of
Altria and its Subsidiaries during such period, all as determined on a
consolidated basis for such period and in accordance with accounting principles
generally accepted in the United States for such period, except that if there
has been a material change in an accounting principle as compared to that
applied in the preparation of the financial statements of Altria and its
Subsidiaries as at and for the year ended December 31, 2004, then such new
accounting principle shall not be used in the determination of Consolidated
Interest Expense. A material change in an accounting principle is one that, in
the year of its adoption, changes Consolidated Interest Expense for any quarter
in such year by more than 10%.

 

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Altria and its Subsidiaries (as reduced by the
total assets appearing on the consolidated balance sheet of Kraft Foods Inc. and
its Subsidiaries), less goodwill and other intangible assets and the minority
interests of other Persons in such Subsidiaries (as reduced by the goodwill and
other intangible assets of Kraft Foods Inc. and its Subsidiaries and the
minority interests of other Persons in such Subsidiaries), all as determined in
accordance with accounting principles generally accepted in the United States,
except that if there has been a material change in an accounting principle as
compared to that applied in the preparation of the financial statements of
Altria and its Subsidiaries as at and for the year ended December 31, 2004, then
such new accounting principle shall not be used in the determination of
Consolidated Tangible Assets. A material change in an accounting principle is
one that, in the year of its adoption, changes Consolidated Tangible Assets at
any quarter in such year by more than 10%.

 

4



--------------------------------------------------------------------------------

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

 

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and (e)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss (including by way of (i) granting a security
interest or other Lien on property or (ii) having a reimbursement obligation
under or in respect of a letter of credit or similar arrangement (to the extent
such letter of credit is not collateralized by assets (other than Operating
Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to Altria or
any of its Subsidiaries, (B) intercompany debt of Altria or any of its
Subsidiaries, (C) any appeal bond or other arrangement to secure a stay of
execution on a judgment or order, provided that any such appeal bond or other
arrangement issued by a third party in connection with such arrangement shall
constitute Debt to the extent Altria or any of its Subsidiaries has a
reimbursement obligation to such third party that is not collateralized by
assets (other than Operating Assets) having a fair value equal to the amount of
such reimbursement obligation, (D) unpaid judgments, or (E) defeased
indebtedness.

 

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

“Designated Subsidiary” means any wholly-owned Subsidiary of Altria designated
for borrowing privileges under this Agreement pursuant to Section 9.08.

 

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Altria.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

5



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Altria and JPMorgan Chase, as Administrative Agent.

 

“Earnings Before Income Taxes” means, for any accounting period, income or loss
from continuing operations for such period, as determined in accordance with
accounting principles generally accepted in the United States, plus total
federal, state and foreign income taxes which have been included in the
determination of earnings or losses from continuing operations for such period
in accordance with accounting principles generally accepted in the United States
and amounts which, in the determination of earnings or losses from continuing
operations for such period, have been deducted for the items referred to in the
definition of the term “Fixed Charges,” except that if there has been a material
change in an accounting principle as compared to that applied in the preparation
of the financial statements of Altria and its Subsidiaries as at and for the
year ended December 31, 2004, then such new accounting principle shall not be
used in the determination of Earnings Before Income Taxes. A material change in
an accounting principle is one that, in the year of its adoption, changes
Earnings Before Income Taxes or Fixed Charges for any quarter in such year by
more than 10%.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Altria, which approval shall be notified
to JPMorgan Chase, as Administrative Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of any Borrower or Altria or any of
their ERISA Affiliates in the circumstances described in Section 4062(e) of
ERISA; (e) the withdrawal by any Borrower or Altria or any of their ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or Altria or any of
their ERISA Affiliates for failure to make a required payment to a Plan are
satisfied; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (h) the termination
of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Altria and JPMorgan Chase, as Administrative Agent.

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing, means, the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal

 

7



--------------------------------------------------------------------------------

Reserve System in New York City with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
LIBO Rate Advances or Floating Rate Bid Advances is determined) having a term
equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Existing Loan Agreement” means Altria’s existing U.S.$5,000,000,000 5-Year
Revolving Credit Agreement dated as of July 24, 2001.

 

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Telerate Page 120 (or any successor page), or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by JPMorgan Chase, as Administrative Agent, from
three Federal funds brokers of recognized standing selected by it.

 

“Fixed Charges” means, for any accounting period, the sum of (a) interest,
whether expensed or capitalized, in respect of any Debt outstanding during such
period, plus (b) amortization of debt expense and discount or premium relating
to any Debt outstanding during such period, whether expensed or capitalized,
plus (c) such portion of rental expense as can be demonstrated to be
representative of the interest factor in the particular case, all as to be
applicable to continuing operations and determined in accordance with accounting
principles generally accepted in the United States, except that if there has
been a material change in an accounting principle as compared to that applied in
the preparation of the financial statements of Altria as at and for the year
ended December 31, 2004, then such new accounting principle shall not be used in
the determination of Fixed Charges. A material change in an accounting principle
is one that, in the year of its adoption, changes Earnings Before Income Taxes
or Fixed Charges for any quarter in such year by more than 10%.

 

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

 

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

 

8



--------------------------------------------------------------------------------

“Home Jurisdiction Withholding Taxes” means (a) in the case of Altria,
withholding for United States income taxes, United States back-up withholding
taxes and United States withholding taxes and (b) in the case of a Designated
Subsidiary, withholding taxes imposed by the jurisdiction under the laws of
which such Designated Subsidiary is organized or any political subdivision
thereof.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such Borrowing pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, or, if available to all Lenders, nine or twelve months, as
such Borrower may select upon notice received by JPMorgan Chase, as
Administrative Agent, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period; provided,
however, that:

 

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

 

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“JPMorgan Chase’s Administrative Agent Account” means (a) the account of
JPMorgan Chase, as Administrative Agent, maintained by JPMorgan Chase, as
Administrative Agent, at its office at 1111 Fannin, Houston, Texas 77002,
Account No. 323243088, Attention: Leah Hughes, or (b) such other account of
JPMorgan Chase, as Administrative Agent, as is designated in writing from time
to time by JPMorgan Chase, as Administrative Agent, to Altria and the Lenders
for such purpose.

 

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

 

9



--------------------------------------------------------------------------------

“LIBO Rate” means an interest rate per annum equal to either:

 

(a) the offered rate per annum at which deposits in Dollars appear on Telerate
Page 3750 (or any successor page) as of 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period, or

 

(b) if the LIBO Rate does not appear on Telerate Page 3750 (or any successor
page), then the LIBO Rate will be determined by taking the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period for an
amount substantially equal to the amount that would be the Reference Banks’
respective ratable shares of such Borrowing outstanding during such Interest
Period and for a period equal to such Interest Period, as determined by JPMorgan
Chase, as Administrative Agent, subject, however, to the provisions of Section
2.08.

 

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

 

“Lien” has the meaning specified in Section 5.02(a).

 

“Major Subsidiary” means any Subsidiary (except Kraft Foods Inc. and any of its
Subsidiaries) (a) more than 50% of the voting securities of which is owned
directly or indirectly by Altria, (b) which is organized and existing under, or
has its principal place of business in, the United States or any political
subdivision thereof, Canada or any political subdivision thereof, any country
which is a member of the European Union on the date hereof (other than Greece,
Portugal or Spain) or any political subdivision thereof, or Switzerland, Norway
or Australia or any of their respective political subdivisions, and (c) which
has at any time total assets (after intercompany eliminations) exceeding
$1,000,000,000.

 

“Margin Stock” means margin stock, as such term is defined in Regulation U.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA

 

10



--------------------------------------------------------------------------------

Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Note” means a Pro Rata Note or a Competitive Bid Note.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.07(b).

 

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligations” has the meaning specified in Section 8.01.

 

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of Altria and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

 

“Other Taxes” has the meaning specified in Section 2.15(b).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

 

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

 

“Pro Rata Note” means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.

 

“Reference Banks” means JPMorgan Chase, Citibank, Credit Suisse First Boston,
Cayman Islands Branch and Deutsche Bank AG New York Branch.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation A” means Regulation A of the Board, as in effect from time to time.

 

“Regulation U” means Regulation U of the Board, as in effect from time to time.

 

11



--------------------------------------------------------------------------------

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Pro Rata Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least 50.1%
of the Commitments.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which such Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Spin-off Transaction” has the meaning specified in Section 2.10(b).

 

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

“Termination Date” means the earlier of April 15, 2010 and the date of
termination in whole of the Commitments pursuant to Section 2.10 or 6.02.

 

“364-Day Facility” means the U.S. $1,000,000,000 364-Day Revolving Credit
Agreement dated as of the date hereof among Altria and the agents and lenders
party thereto.

 

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

 

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America, except that if there has been a
material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Altria as of and for the year ended December 31, 2004, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%.

 

12



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01. The Pro Rata Advances. (a) Obligation to Make Pro Rata Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Pro Rata Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment;
provided, however, that the aggregate amount of the Commitments of the Lenders
shall be deemed used from time to time to the extent of the aggregate amount of
the Competitive Bid Advances then outstanding and such deemed use of the
aggregate amount of the Commitments shall be allocated among the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a “Competitive Bid Reduction”).

 

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, any Borrower may borrow under this Section
2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03 and
reborrow under this Section 2.01.

 

Section 2.02. Making the Pro Rata Advances. (a) Notice of Pro Rata Borrowing.
Each Pro Rata Borrowing shall be made on notice, given not later than (x) 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing consisting of
LIBO Rate Advances, or (y) 9:00 A.M. (New York City time) on the date of the
proposed Pro Rata Borrowing in the case of a Pro Rata Borrowing consisting of
Base Rate Advances, by the Borrower to JPMorgan Chase, as Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Pro Rata Borrowing (a “Notice of Pro Rata Borrowing”) shall be by
telephone, confirmed immediately in writing, by registered mail or telecopier in
substantially the form of Exhibit B-1 hereto, specifying therein the requested:

 

(i) date of such Pro Rata Borrowing,

 

(ii) Type of Advances comprising such Pro Rata Borrowing,

 

(iii) aggregate amount of such Pro Rata Borrowing, and

 

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, no Borrower may select LIBO
Rate Advances for any Pro Rata Borrowing if the obligation of the Lenders to
make LIBO Rate Advances shall then be suspended pursuant to Section 2.08(c) or
2.13.

 

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at JPMorgan Chase’s Administrative Agent Account, in same day funds, such
Lender’s ratable portion of such Pro Rata Borrowing. After receipt of such funds
by JPMorgan Chase, as Administrative Agent, and upon fulfillment of the
applicable conditions set forth in Article III, JPMorgan Chase, as
Administrative Agent, will make such funds available to the relevant Borrower at
the address of JPMorgan Chase, as Administrative Agent, referred to in Section
9.02.

 

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that the related Notice of Pro Rata Borrowing specifies is to be
comprised of LIBO Rate Advances, the Borrower requesting such Pro Rata Borrowing
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Pro Rata Borrowing for such Pro Rata Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Pro Rata Advance to be made by such Lender as part of such
Pro Rata Borrowing when such Pro Rata Advance, as a result of such failure, is
not made on such date.

 

(d) Lender’s Ratable Portion. Unless JPMorgan Chase, as Administrative Agent,
shall have received notice from a Lender prior to 11:00 A.M. (New York City
time) on the day of any Pro Rata Borrowing that such Lender will not make
available to JPMorgan Chase, as Administrative Agent, such Lender’s ratable
portion of such Pro Rata Borrowing, JPMorgan Chase, as Administrative Agent, may
assume that such Lender has made such portion available to JPMorgan Chase, as
Administrative Agent, on the date of such Pro Rata Borrowing in accordance with
Section 2.02(b) and JPMorgan Chase, as Administrative Agent, may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to JPMorgan Chase,
as Administrative Agent, such Lender and such Borrower severally agree to repay
to JPMorgan Chase, as Administrative Agent, forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to JPMorgan Chase, as Administrative Agent, at:

 

14



--------------------------------------------------------------------------------

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by JPMorgan Chase, as Administrative Agent, in respect of
such amount, and

 

(ii) in the case of such Lender, the Federal Funds Effective Rate.

 

If such Lender shall repay to JPMorgan Chase, as Administrative Agent, such
corresponding amount, such amount so repaid shall constitute such Lender’s Pro
Rata Advance as part of such Pro Rata Borrowing for purposes of this Agreement.

 

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

 

Section 2.03. Repayment of Pro Rata Advances. Each Borrower shall repay to
JPMorgan Chase, as Administrative Agent, for the ratable account of the Lenders
on the Termination Date the unpaid principal amount of the Pro Rata Advances
then outstanding.

 

Section 2.04. Interest on Pro Rata Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Pro Rata
Advance owing by such Borrower to each Lender from the date of such Pro Rata
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable in arrears monthly on the 20th day of each month and
on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each Borrower shall pay interest on the unpaid principal amount of

 

15



--------------------------------------------------------------------------------

each Pro Rata Advance owing to each Lender, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on such Pro Rata Advance.

 

Section 2.05. Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period for such Advance from (ii)
the rate obtained by dividing such LIBO Rate by a percentage equal to 100% minus
the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Altria
through JPMorgan Chase, as Administrative Agent.

 

Section 2.06. Conversion of Pro Rata Advances. (a) Conversion Upon Absence of
Interest Period. If any Borrower shall fail to select the duration of any
Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” JPMorgan Chase, as
Administrative Agent, will forthwith so notify such Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

 

(b) Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), JPMorgan Chase, as
Administrative Agent, or the Required Lenders may elect that (i) each LIBO Rate
Advance be, on the last day of the then existing Interest Period therefor,
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, LIBO Rate Advances be suspended.

 

(c) Voluntary Conversion. Subject to the provisions of Sections 2.08(c) and
2.13, any Borrower may convert all such Borrower’s Pro Rata Advances of one Type
constituting the same Pro Rata Borrowing into Advances of the other Type on any
Business Day, upon notice given to JPMorgan Chase, as Administrative Agent, not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Conversion; provided, however, that the Conversion of a
LIBO Rate Advance into a Base Rate Advance may be made on, and only on, the last
day of an Interest Period for such LIBO Rate Advance. Each such notice of a
Conversion shall, within the restrictions specified above, specify

 

(i) the date of such Conversion;

 

(ii) the Pro Rata Advances to be Converted; and

 

16



--------------------------------------------------------------------------------

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

 

Section 2.07. The Competitive Bid Advances. (a) Competitive Bid Advances’ Impact
on Commitments. Each Lender severally agrees that any Borrower may make
Competitive Bid Borrowings under this Section 2.07 from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders. As
provided in Section 2.01, the aggregate amount of the Commitments of the Lenders
shall be deemed used from time to time to the extent of the aggregate amount of
the Competitive Bid Advances then outstanding, and such deemed use of the
aggregate amount of the Commitments shall be applied to the Lenders ratably
according to their respective Commitments; provided, however, that any Lender’s
Competitive Bid Advances shall not otherwise reduce that Lender’s obligation to
lend its pro rata share of the remaining available Commitments.

 

(b) Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to JPMorgan Chase, as
Administrative Agent, by telecopier, a notice of a Competitive Bid Borrowing (a
“Notice of Competitive Bid Borrowing”), in substantially the form of Exhibit B-2
hereto, specifying therein the following:

 

(i) date of such proposed Competitive Bid Borrowing;

 

(ii) aggregate amount of such proposed Competitive Bid Borrowing;

 

(iii) interest rate basis and day count convention to be offered by the Lenders;

 

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

 

(v) interest payment date or dates relating thereto;

 

(vi) location of such Borrower’s account to which funds are to be advanced; and

 

(vii) other terms (if any) to be applicable to such Competitive Bid Borrowing.

 

17



--------------------------------------------------------------------------------

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to JPMorgan Chase, as Administrative Agent, not later
than 10:00 A.M. (New York City time) (x) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the Notice of Competitive Bid Borrowing that the Competitive Bid Borrowing
shall be Fixed Rate Bid Advances, or (y) at least four Business Days prior to
the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the Competitive Bid
Borrowing shall be Floating Rate Bid Advances. Each Notice of Competitive Bid
Borrowing shall be irrevocable and binding on such Borrower. JPMorgan Chase, as
Administrative Agent, shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from such Borrower by sending
such Lender a copy of the related Notice of Competitive Bid Borrowing.

 

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying JPMorgan Chase, as Administrative Agent (which shall
give prompt notice thereof to such Borrower), before 9:30 A.M. (New York City
time) (A) on the Business Day prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Bid Advances, and (B) on the third Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Floating Rate Bid Advances; provided that, if JPMorgan Chase in
its capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to JPMorgan Chase, as Administrative Agent. In such notice, the
Lender shall specify the following:

 

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

 

(ii) the rate or rates of interest therefor; and

 

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

 

If any Lender shall elect not to make such an offer, such Lender shall so notify
JPMorgan Chase, as Administrative Agent, before 9:30 A.M. (New York City time)
on the date on which notice of such election is to be given to JPMorgan Chase,
as Administrative Agent, by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided further that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.

 

18



--------------------------------------------------------------------------------

(d) Borrower Selection of Lender Bids. The Borrower proposing the Competitive
Bid Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

 

(i) cancel such Competitive Bid Borrowing by giving JPMorgan Chase, as
Administrative Agent, notice to that effect, or

 

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to JPMorgan
Chase, as Administrative Agent, of the amount of each Competitive Bid Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to such Borrower by JPMorgan Chase, as
Administrative Agent on behalf of such Lender, for such Competitive Bid Advance
pursuant to Section 2.07(c) to be made by each Lender as part of such
Competitive Bid Borrowing) and reject any remaining offers made by Lenders
pursuant to Section 2.07(c) by giving JPMorgan Chase, as Administrative Agent,
notice to that effect. Such Borrower shall accept the offers made by any Lender
or Lenders to make Competitive Bid Advances in order of the lowest to the
highest rates of interest offered by such Lenders. If two or more Lenders have
offered the same interest rate, the amount to be borrowed at such interest rate
will be allocated among such Lenders in proportion to the maximum amount that
each such Lender offered at such interest rate.

 

If the Borrower proposing the Competitive Bid Borrowing notifies JPMorgan Chase,
as Administrative Agent, that such Competitive Bid Borrowing is canceled
pursuant to Section 2.07(d)(i), or if such Borrower fails to give timely notice
in accordance with Section 2.07(d), JPMorgan Chase, as Administrative Agent,
shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.

 

(e) Competitive Bid Borrowing. If the Borrower proposing the Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), JPMorgan Chase, as Administrative Agent, shall
in turn promptly notify:

 

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;

 

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive

 

19



--------------------------------------------------------------------------------

Bid Advance to be made by such Lender as part of such Competitive Bid Borrowing;
and

 

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that JPMorgan Chase, as Administrative
Agent, has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III.

 

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 A.M. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from JPMorgan Chase,
as Administrative Agent, pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to JPMorgan Chase, as Administrative
Agent, at its address referred to in Section 9.02, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by JPMorgan
Chase, as Administrative Agent, of such funds, JPMorgan Chase, as Administrative
Agent, will make such funds available to such Borrower at the location specified
by such Borrower in its Notice of Competitive Bid Borrowing. Promptly after each
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, will notify
each Lender of the amount of the Competitive Bid Borrowing, the consequent
Competitive Bid Reduction and the dates upon which such Competitive Bid
Reduction commenced and will terminate.

 

(f) Irrevocable Notice. If the Borrower proposing the Competitive Bid Borrowing
notifies JPMorgan Chase, as Administrative Agent, that it accepts one or more of
the offers made by any Lender or Lenders pursuant to Section 2.07(c), such
notice of acceptance shall be irrevocable and binding on such Borrower. Such
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing when
such Competitive Bid Advance, as a result of such failure, is not made on such
date.

 

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid

 

20



--------------------------------------------------------------------------------

Borrowing shall not be made within two Business Days of the date of any other
Competitive Bid Borrowing. The indebtedness of any Borrower resulting from each
Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

 

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to JPMorgan Chase, as
Administrative Agent, for the account of each Lender that has made a Competitive
Bid Advance the then unpaid principal amount of such Competitive Bid Advance.
Except as required by Section 2.11(b), no Borrower shall have any right to
prepay any principal amount of any Competitive Bid Advance unless, and then only
on the terms set forth in the Competitive Bid Note evidencing such Competitive
Bid Advance.

 

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, such Borrower shall pay interest on the
amount of unpaid principal of each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

 

Section 2.08. LIBO Rate Determination. (a) Methods to Determine LIBO Rate.
JPMorgan Chase, as Administrative Agent, shall determine the LIBO Rate by using
the methods described in the definition of the term “LIBO Rate,” and shall give
prompt notice to the Borrower and Lenders of each such LIBO Rate.

 

(b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to JPMorgan Chase, as
Administrative Agent, timely information for the purpose of determining the LIBO
Rate in accordance with the method described in clause (b) of the definition
thereof. If any one or more of the Reference Banks shall not furnish such timely
information to JPMorgan Chase, as Administrative Agent, for the purpose of
determining a LIBO Rate, JPMorgan Chase, as Administrative Agent, shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to JPMorgan Chase, as Administrative Agent, for determining the LIBO

 

21



--------------------------------------------------------------------------------

Rate for any LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, then:

 

(i) JPMorgan Chase, as Administrative Agent, shall forthwith notify Altria and
the Lenders that the interest rate cannot be determined for such LIBO Rate
Advance or Floating Rate Bid Advances, as the case may be;

 

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by the Borrower or be
automatically Converted into a Base Rate Advance; and

 

(iii) the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until JPMorgan Chase, as Administrative Agent, shall notify Altria and
the Lenders that the circumstances causing such suspension no longer exist.

 

JPMorgan Chase, as Administrative Agent, shall give prompt notice to Altria and
the Lenders of the applicable interest rate determined by JPMorgan Chase, as
Administrative Agent, for purposes of Section 2.04(a)(i) or (ii), and the rate,
if any, furnished by each Reference Bank for the purpose of determining the
interest rate under Section 2.04(a)(ii) or the applicable LIBO Rate.

 

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify JPMorgan Chase, as Administrative Agent, that (i) they
are unable to obtain matching deposits in the London interbank market at or
about 11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective LIBO Rate Advances as a
part of such Borrowing during the Interest Period therefor or (ii) the LIBO Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Required Lenders of making, funding or maintaining their respective LIBO
Rate Advances for such Interest Period, JPMorgan Chase, as Administrative Agent,
shall forthwith so notify Altria and the Lenders, whereupon (A) the Borrower of
such LIBO Rate Advances will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Advances or (y) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, LIBO Rate Advances shall be suspended until
JPMorgan Chase, as Administrative Agent, shall notify Altria and the Lenders
that the circumstances causing such suspension no longer exist. In the case of
clause (ii) above, each Lender shall certify its cost of funds for each Interest
Period to JPMorgan Chase, as Administrative Agent, and Altria as soon as
practicable (but in any event not later than 10 Business Days after the last day
of such Interest Period).

 

Section 2.09. Fees. (a) Facility Fee. Altria agrees to pay to JPMorgan Chase, as
Administrative Agent, for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Commitment (whether or not used and without
giving effect to any Competitive

 

22



--------------------------------------------------------------------------------

Bid Reduction) from the date hereof in the case of each Initial Lender and from
the effective date specified in the Assignment and Acceptance pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
at the Applicable Facility Fee Rate, in each case payable on the last day of
each March, June, September and December until the Termination Date and on the
Termination Date.

 

(b) Agent’s Fees. Altria shall pay to JPMorgan Chase, as Administrative Agent,
for its own account such fees as may from time to time be agreed between Altria
and such Agent.

 

Section 2.10. Termination or Reduction of the Commitments. (a) Optional. Altria
shall have the right, upon at least three Business Days’ notice to JPMorgan
Chase, as Administrative Agent, to terminate in whole or reduce ratably in part
the unused portions of the respective Commitments of the Lenders; provided that
each partial reduction shall be in the aggregate amount of no less than
$50,000,000 or the remaining balance if less than $50,000,000; and provided
further that the aggregate amount of the Commitments of the Lenders shall not be
reduced to an amount that is less than the aggregate principal amount of the
Competitive Bid Advances then outstanding.

 

(b) Mandatory. In the event of a spin-off or other not for value disposition of
Philip Morris International Inc. (“PMI”) such that Altria owns no more than a de
minimus equity interest in PMI (the “Spin-off Transaction”), within 5 business
days after the effectiveness of such Spin-off Transaction, the respective
Commitments of the Lenders shall automatically be reduced ratably so that the
aggregate amount of the Commitments as at such date shall not exceed
$3,500,000,000.

 

Section 2.11. Prepayments. (a) Optional Prepayment of Pro Rata Advances. Each
Borrower may, in the case of any LIBO Rate Advance, upon at least three Business
Days’ notice to JPMorgan Chase, as Administrative Agent, or, in the case of any
Base Rate Advance, upon notice given to JPMorgan Chase, as Administrative Agent,
not later than 9:00 A.M. (New York City time) on the date of the proposed
prepayment, in each case stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given such Borrower shall,
prepay the outstanding principal amount of the Pro Rata Advances comprising part
of the same Pro Rata Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of no less than $50,000,000 or the remaining balance if less
than $50,000,000 and (y) in the event of any such prepayment of a LIBO Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(b).

 

(b) Mandatory Prepayment. The Borrower shall, on each Business Day, prepay an
aggregate principal amount of the Advances equal to the amount by which (A) the
aggregate principal amount of the Advances then outstanding exceeds (B) the
aggregate of the Commitments (after giving effect to any Competitive Bid
Reduction and Section 2.10(b)) on such Business Day. Prepayments under this
Section 2.11(b) shall be

 

23



--------------------------------------------------------------------------------

allocated first to Base Rate Advances, ratably; any excess amount shall then be
allocated to LIBO Rate Advances, in such manner as the Borrower shall determine;
and any remaining amount shall be allocated to Competitive Bid Advances, in such
manner as the Borrower shall determine.

 

Each prepayment made pursuant to this Section 2.11(b) shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a LIBO Rate Advance or a
Floating Rate Bid Advance on a date other than the last day of an Interest
Period or at its maturity, any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(b). JPMorgan Chase, as Administrative Agent, shall give prompt notice of
any prepayment required under this Section 2.11(b) to the Borrowers and the
Lenders.

 

Section 2.12. Increased Costs. (a) Costs from Change in Law or Authorities. If,
due to either (i) the introduction of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances or Floating Rate Bid Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to JPMorgan Chase, as
Administrative Agent), pay to JPMorgan Chase, as Administrative Agent, for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to Altria, such
Borrower and JPMorgan Chase, as Administrative Agent, by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital as a consequence of its obligations hereunder is

 

24



--------------------------------------------------------------------------------

reduced to a level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Altria shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.

 

Section 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify JPMorgan Chase, as Administrative Agent, that the
introduction of or any change in, or in the interpretation of, any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make LIBO Rate Advances
or Floating Rate Bid Advances or to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, (a) each LIBO Rate Advance or Floating Rate Bid
Advances, as the case may be, will automatically, upon such demand, be Converted
into a Base Rate Advance or an Advance that bears interest at the rate set forth
in Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders
to make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until
JPMorgan Chase, as Administrative Agent, shall notify Altria and the Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurocurrency Lending Office if the making
of such a designation would allow such Lender or its Eurocurrency Lending Office
to continue to perform its obligations to make LIBO Rate Advances or Floating
Rate Bid Advances or to continue to fund or maintain LIBO Rate Advances or
Floating Rate Bid Advances, as the case may be, and would not, in the judgment
of such Lender, be otherwise disadvantageous to such Lender.

 

Section 2.14. Payments and Computations. (a) Time and Distribution of Payments.
Altria and each Borrower shall make each payment hereunder, without set-off or
counterclaim, not later than 11:00 A.M. (New York City time) on the day when due
to JPMorgan Chase, as Administrative Agent, at JPMorgan Chase’s Administrative
Agent Account in same day funds. JPMorgan Chase, as Administrative Agent, will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the

 

25



--------------------------------------------------------------------------------

account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. From and after the effective date
of an Assignment and Acceptance pursuant to Section 9.07, JPMorgan Chase, as
Administrative Agent, shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b) Computation of Interest and Fees. All computations of interest based on
JPMorgan Chase’s prime rate shall be made by JPMorgan Chase, as Administrative
Agent, on the basis of a year of 365 or 366 days, as the case may be. All
computations of interest based on the LIBO Rate or the Federal Funds Effective
Rate and of facility fees shall be made by JPMorgan Chase, as Administrative
Agent and all computations of interest pursuant to Section 2.05 shall be made by
a Lender, on the basis of a year of 360 days, and all computations of interest
in respect of Competitive Bid Advances shall be made by JPMorgan Chase, as
Administrative Agent, as specified in the applicable Notice of Competitive Bid
Notice, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by JPMorgan Chase, as
Administrative Agent (or, in the case of Section 2.05 by a Lender), of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(d) Presumption of Borrower Payment. Unless JPMorgan Chase, as Administrative
Agent, receives notice from any Borrower prior to the date on which any payment
is due to the Lenders hereunder that such Borrower will not make such payment in
full, JPMorgan Chase, as Administrative Agent, may assume that such Borrower has
made such payment in full to JPMorgan Chase, as Administrative Agent, on such
date and JPMorgan Chase, as Administrative Agent, may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent such Borrower has
not made such payment in full to JPMorgan Chase, as Administrative Agent, each
Lender shall repay to JPMorgan Chase, as Administrative Agent, forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to JPMorgan Chase, as Administrative Agent,
at the Federal Funds Effective Rate.

 

26



--------------------------------------------------------------------------------

Section 2.15. Taxes. (a) Any and all payments by each Borrower and Altria
hereunder shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Lender and JPMorgan Chase, as Administrative
Agent, taxes imposed on its net income, and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Lender or JPMorgan Chase, as
Administrative Agent (as the case may be), is organized or any political
subdivision thereof, (ii) in the case of each Lender, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof, (iii) in the
case of each Lender and JPMorgan Chase, as Administrative Agent, taxes imposed
on its net income, franchise taxes imposed on it, and any tax imposed by means
of withholding to the extent such tax is imposed solely as a result of a present
or former connection (other than the execution, delivery and performance of this
Agreement or a Note) between the Lender or JPMorgan Chase, as Administrative
Agent, as the case may be, and the taxing jurisdiction, and (iv) in the case of
each Lender and JPMorgan Chase, as Administrative Agent, taxes imposed by the
United States by means of withholding tax if and to the extent that such taxes
shall be in effect and shall be applicable on the date hereof to payments to be
made to such Lender’s Applicable Lending Office or to JPMorgan Chase, as
Administrative Agent (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder being
hereinafter referred to as “Taxes”). If any Borrower or Altria shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or JPMorgan Chase, as Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.15) such Lender or JPMorgan Chase, as Administrative Agent (as the case may
be), receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or Altria shall make such deductions
and (iii) such Borrower or Altria shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(b) In addition, each Borrower or Altria shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

 

(c) Each Borrower and Altria shall indemnify each Lender and JPMorgan Chase, as
Administrative Agent, for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) paid by such Lender
or JPMorgan Chase, as Administrative Agent (as the case may be), and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or JPMorgan Chase, as Administrative Agent (as the case may
be), makes written demand therefor.

 

27



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, each Borrower and
Altria shall furnish to JPMorgan Chase, as Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment. If any Borrower or Altria determines that no Taxes are
payable in respect thereof, such Borrower or Altria shall, at the request of
JPMorgan Chase, as Administrative Agent, furnish or cause the payor to furnish,
JPMorgan Chase, as Administrative Agent, and each Lender an opinion of counsel
reasonably acceptable to JPMorgan Chase, as Administrative Agent, stating that
such payment is exempt from Taxes.

 

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of JPMorgan Chase, as Administrative Agent, Altria
and such Borrower with any form or certificate that is required by any taxing
authority (including, if applicable, two original Internal Revenue Service Forms
W-9, W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the Internal Revenue Service), certifying that such Lender is exempt from or
entitled to a reduced rate of Home Jurisdiction Withholding Taxes on payments
pursuant to this Agreement. Thereafter, each such Lender shall provide
additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, Altria or JPMorgan
Chase, as Administrative Agent. Unless the Borrowers, Altria and JPMorgan Chase,
as Administrative Agent, have received forms or other documents satisfactory to
them indicating that payments hereunder are not subject to Home Jurisdiction
Withholding Taxes or are subject to Home Jurisdiction Withholding Taxes at a
rate reduced by an applicable tax treaty, such Borrower, Altria or JPMorgan
Chase, as Administrative Agent, shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Lender.

 

(f) Any Lender claiming any additional amounts payable pursuant to this Section
2.15 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to select or change the jurisdiction of its
Applicable Lending Office if the making of such a selection or change would
avoid the need for, or reduce the amount of, any such additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise economically disadvantageous to such Lender.

 

(g) No additional amounts will be payable pursuant to this Section 2.15 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.15(e); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of Altria.

 

28



--------------------------------------------------------------------------------

(h) If any Lender or JPMorgan Chase, as Administrative Agent, as the case may
be, obtains a refund of any Tax for which payment has been made pursuant to this
Section 2.15, which refund in the good faith judgment of such Lender or JPMorgan
Chase, as Administrative Agent, as the case may be, (and without any obligation
to disclose its tax records) is allocable to such payment made under this
Section 2.15, the amount of such refund (together with any interest received
thereon and reduced by reasonable costs incurred in obtaining such refund)
promptly shall be paid to the Borrower to the extent payment has been made in
full by the Borrower pursuant to this Section 2.15.

 

Section 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b)) in excess of its ratable share of
payments on account of the Pro Rata Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

 

Section 2.17. Evidence of Debt. (a) Lender Records; Pro Rata Notes. Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of each Borrower to such Lender resulting from each
Pro Rata Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder in respect of Pro Rata Advances. Each Borrower shall, upon notice by
any Lender to such Borrower (with a copy of such notice to JPMorgan Chase, as
Administrative Agent) to the effect that a Pro Rata Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Pro Rata Advances owing to, or to be made
by, such Lender, promptly execute and deliver to such Lender a Pro Rata Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

 

(b) Record of Borrowings, Payables and Payments. The Register maintained by
JPMorgan Chase, as Administrative Agent, pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded as follows:

 

29



--------------------------------------------------------------------------------

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

 

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

 

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder; and

 

(iv) the amount of any sum received by JPMorgan Chase, as Administrative Agent,
from the Borrowers hereunder and each Lender’s share thereof.

 

(c) Evidence of Payment Obligations. Entries made in good faith by JPMorgan
Chase, as Administrative Agent, in the Register pursuant to Section 2.17(b), and
by each Lender in its account or accounts pursuant to Section 2.17(a), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from each Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement, absent manifest error; provided, however, that the failure of
JPMorgan Chase, as Administrative Agent, or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

 

Section 2.18. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Altria and its Subsidiaries.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

Section 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 

(a) Altria shall have notified each Lender and JPMorgan Chase, as Administrative
Agent, in writing as to the proposed Effective Date.

 

(b) On the Effective Date, the following statements shall be true and JPMorgan
Chase, as Administrative Agent, shall have received for the account of each
Lender a certificate signed by a duly authorized officer of Altria, dated the
Effective Date, stating that:

 

30



--------------------------------------------------------------------------------

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

 

(ii) no event has occurred and is continuing that constitutes a Default or Event
of Default.

 

(c) JPMorgan Chase, as Administrative Agent, shall have received on or before
the Effective Date copies of the letter from Altria dated on or before such day,
terminating in whole the commitments of the banks party to the Existing Loan
Agreement.

 

(d) Prior to or simultaneously with the Effective Date, Altria shall have
satisfied all of its obligations under the Existing Loan Agreement including,
without limitation, the payment of all loans, accrued interest and fees under
the Existing Loan Agreement.

 

(e) JPMorgan Chase, as Administrative Agent, shall have received on or before
the Effective Date the following, each dated such day, in form and substance
satisfactory to JPMorgan Chase, as Administrative Agent:

 

(i) Certified copies of the resolutions of the Board of Directors of Altria
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

 

(ii) A certificate of the Secretary or an Assistant Secretary of Altria
certifying the names and true signatures of the officers of Altria authorized to
sign this Agreement and the other documents to be delivered hereunder.

 

(iii) Favorable opinions of counsel (which may be in-house counsel) for Altria,
substantially in the form of Exhibits E-1 and E-2 hereto.

 

(iv) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for JPMorgan
Chase, as Administrative Agent, substantially in the form of Exhibit G hereto.

 

(v) A certificate of the chief financial officer or treasurer of Altria
certifying that as of December 31, 2004 (A) the aggregate amount of Debt
(excluding all Debt incurred in connection with leasing, sale and leaseback and
structured finance transactions conducted in the ordinary course of business of
Philip Morris Capital Corporation that is without recourse to the general credit
or assets of Altria and its Major Subsidiaries), payment of which is secured by
any Lien referred to in clause (iii) of Section 5.02(a), does not exceed
$400,000,000, and (B) the aggregate amount of Debt included in clause (A) of
this subsection (v), payment of which is secured by any Lien referred to in
clause (iv) of Section 5.02(a), does not exceed $200,000,000.

 

31



--------------------------------------------------------------------------------

(f) This Agreement shall have been executed by Altria, JPMorgan Chase and
Citibank, as Administrative Agents, Credit Suisse First Boston, Cayman Islands
Branch and Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO
Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS Securities
LLC, as Arrangers and Documentation Agents, and JPMorgan Chase, as
Administrative Agent, shall have been notified by each Initial Lender that such
Initial Lender has executed this Agreement.

 

JPMorgan Chase, as Administrative Agent, shall notify Altria and the Initial
Lenders of the date which is the Effective Date upon satisfaction of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of JPMorgan
Chase, as Administrative Agent, responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that Altria, by notice to the Lenders, designates as the proposed Effective
Date, specifying its objection thereto.

 

Section 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by JPMorgan Chase, as Administrative
Agent, on or before the date of such initial Advance of each of the following,
in form and substance satisfactory to JPMorgan Chase, as Administrative Agent,
and dated such date, and in sufficient copies for each Lender:

 

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

 

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

 

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

 

32



--------------------------------------------------------------------------------

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

 

(f) Such other approvals, opinions or documents as any Lender, through JPMorgan
Chase, as Administrative Agent, may reasonably request.

 

Section 3.03. Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing is subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the Borrower of the proceeds of
such Pro Rata Borrowing shall be a representation by such Borrower or Altria, as
the case may be, that:

 

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

 

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith) no event has occurred and is continuing, or would result from such
Pro Rata Borrowing, that constitutes a Default or Event of Default; and

 

(c) if such Pro Rata Borrowing is in an aggregate principal amount equal to or
greater than $500,000,000 and is being made in connection with any purchase of
shares of such Borrower’s or Altria’s capital stock or the capital stock of any
other Person, or any purchase of all or substantially all of the assets of any
Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.02(b), the statement in (b)
above shall also be true on a pro forma basis as if such transaction or purchase
shall have been completed.

 

Section 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) JPMorgan Chase, as Administrative Agent, shall have received the
written confirmatory Notice of Competitive Bid Borrowing with respect thereto,
(ii) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, JPMorgan Chase, as Administrative Agent, shall

 

33



--------------------------------------------------------------------------------

have received a Competitive Bid Note payable to the order of such Lender for
each of the one or more Competitive Bid Advances to be made by such Lender as
part of such Competitive Bid Borrowing, in a principal amount equal to the
principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.07, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true, and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall be a
representation by such Borrower or Altria, as the case may be, that:

 

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and

 

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties of Altria. Altria represents and
warrants as follows:

 

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of Virginia.

 

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within its corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its charter or by-laws
or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or any contractual restriction binding on or affecting
it.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

 

34



--------------------------------------------------------------------------------

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

(e) As reported in Altria’s Annual Report on Form 10-K for the year ended
December 31, 2004, the consolidated balance sheets of Altria and its
Subsidiaries as of December 31, 2004 and the consolidated statements of earnings
of Altria and its Subsidiaries for the year then ended fairly present, in all
material respects, the consolidated financial position of Altria and its
Subsidiaries as at such date and the consolidated results of the operations of
Altria and its Subsidiaries for the year ended on such date, all in accordance
with accounting principles generally accepted in the United States. Except as
disclosed in Altria’s Annual Report on Form 10-K for the year ended December 31,
2004, and in any Current Report on Form 8-K filed subsequent to December 31,
2004 but prior to April 15, 2005, since December 31, 2004 there has been no
material adverse change in such position or operations.

 

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Altria’s Annual Report on Form 10-K for the year ended December 31, 2004, any
Current Report on Form 8-K filed subsequent to December 31, 2004 but prior to
April 15, 2005 and, with respect to Proceedings commenced after the date of the
most recent such document but prior to April 15, 2005, a certificate delivered
to the Lenders, that may materially adversely affect the financial position or
results of operations of Altria and its Subsidiaries taken as a whole.

 

(g) It owns directly or indirectly 100% of the capital stock of each other
Borrower.

 

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

 

35



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF ALTRIA

 

Section 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Altria will:

 

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Altria and its Subsidiaries
taken as a whole.

 

(b) Maintenance of Ratio of Earnings Before Income Taxes to Fixed Charges. Prior
to effectiveness of the Spin-off Transaction, maintain a ratio of aggregate
consolidated Earnings Before Income Taxes for the four most recent fiscal
quarters for which consolidated statements of earnings have been delivered
pursuant to Section 5.01(d)(i) or (ii) hereof to consolidated Fixed Charges for
such four most recent fiscal quarters of not less than 2.5 to 1.0; provided that
an amount or amounts up to an aggregate of $5,000,000,000 expensed by Altria (or
any Subsidiary thereof) in connection with the settlement of tobacco-related
litigation or for bonding or other similar expenses incurred in order to obtain
a stay of execution, during the applicable four-quarter period, will not be
included in such calculation.

 

(c) Maintenance of Ratios in the Event of a Spin-off Transaction. Upon
effectiveness of the Spin-off Transaction:

 

(i) Maintenance of Ratio of Debt to EBITDA. Maintain a ratio of aggregate
consolidated Debt as of the last day of the most recent fiscal quarter for which
consolidated financial statements have been delivered pursuant to Section
5.01(d)(i) or (ii) hereof to Consolidated EBITDA for the four consecutive fiscal
quarter period ending on such date of not more than 2.5 to 1.0 (calculated after
giving pro forma effect to the Spin-off Transaction and the reduction of Debt
during the four-quarter period prior to the Spin-off Transaction); provided that
such ratio shall be tested for the first time at the end of the fiscal quarter
in which the Spin-off Transaction becomes effective.

 

(ii) Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters for which consolidated financial statements have been delivered
pursuant to Section 5.01(d)(i) or (ii) hereof to Consolidated Interest Expense
for such four most recent fiscal quarters of not less than 4.0 to 1.0
(calculated after giving pro forma effect to the Spin-off Transaction); provided

 

36



--------------------------------------------------------------------------------

that such ratio shall be tested for the first time at the end of the fiscal
quarter in which the Spin-off Transaction becomes effective.

 

(d) Reporting Requirements. Furnish to the Lenders:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Altria, an unaudited interim
condensed consolidated balance sheet of Altria and its Subsidiaries as of the
end of such quarter and unaudited interim condensed consolidated statements of
earnings of Altria and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of Altria;

 

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of Altria, a copy of the consolidated financial statements for such
year for Altria and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms);

 

(iii) all reports which Altria sends to any of its shareholders, and copies of
all reports on Form 8-K (or any successor forms adopted by the Securities and
Exchange Commission) which Altria files with the Securities and Exchange
Commission;

 

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Altria setting forth details of such Event of Default or event and the action
which Altria has taken and proposes to take with respect thereto;

 

(v) during the period when compliance with Section 5.01(c) is required hereunder
and within 60 days of the end of each fiscal quarter of Altria, a statement of
the chief financial officer or treasurer of Altria certifying compliance with
the requirements of Section 5.01(c) and setting forth the relevant calculations;
and

 

(vi) such other information respecting the condition or operations, financial or
otherwise, of Altria or any Major Subsidiary as any Lender through JPMorgan
Chase, as Administrative Agent, may from time to time reasonably request.

 

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Altria may make such items available on the internet at
www.altria.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and

 

37



--------------------------------------------------------------------------------

Exchange Commission filings) or any successor or replacement website thereof, or
by similar electronic means.

 

Section 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, Altria will not:

 

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

 

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

 

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

 

(iii) Liens existing on the date hereof securing Debt;

 

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

 

(v) Liens existing on property of any Person acquired by Altria or any Major
Subsidiary;

 

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

 

(vii) Liens upon or with respect to “margin stock” as that term is defined in
Regulation U;

 

(viii) Liens in favor of Altria or any Major Subsidiary;

 

(ix) Liens in connection with leasing, sale and leaseback and structured finance
transactions conducted in the ordinary course of business of Philip Morris
Capital Corporation, provided that any such Liens that secure the payment of
Debt are without recourse to the general credit or assets of Altria and its
Major Subsidiaries;

 

38



--------------------------------------------------------------------------------

(x) precautionary Liens provided by Altria or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by Altria or
such Major Subsidiary which transaction is determined by the Board of Directors
of Altria or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States; or

 

(xi) any extension, renewal or replacement of the foregoing, provided that (A)
such Lien does not extend to any additional assets (other than a substitution of
like assets), and (B) the amount of Debt secured by any such Lien is not
increased.

 

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Altria or was a Subsidiary of Altria immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Altria or any
other Borrower shall assume all of Altria’s or such Borrower’s obligations under
this Agreement (including without limitation with respect to Altria’s
obligations, the covenants set forth in Article V) by the execution and delivery
of an instrument in form and substance satisfactory to the Required Lenders.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

 

(a) Any Borrower or Altria shall fail to pay any principal of any Advance when
the same becomes due and payable; or any Borrower shall fail to pay interest on
any Advance, or Altria shall fail to pay any fees payable under Section 2.09,
within ten days after the same becomes due and payable; or

 

(b) Any representation or warranty made or deemed to have been made by any
Borrower or Altria herein or by any Borrower or Altria (or any of their
respective officers) in connection with this Agreement shall prove to have been
incorrect in any material respect when made or deemed to have been made; or

 

(c) Any Borrower or Altria shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any term,
covenant or agreement contained in Section 5.02(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Altria by JPMorgan Chase, as

 

39



--------------------------------------------------------------------------------

Administrative Agent, or any Lender or (iii) any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to Altria by JPMorgan Chase, as Administrative Agent, or
any Lender; or

 

(d) Any Borrower or Altria or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Altria or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for any such payment has been made in form and substance satisfactory
to the Required Lenders; or any Debt of any Borrower or Altria or any Major
Subsidiary which is outstanding in a principal amount of at least $100,000,000
in the aggregate (but excluding Debt arising under this Agreement) shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof unless adequate provision for the
payment of such Debt has been made in form and substance satisfactory to the
Required Lenders; or

 

(e) Any Borrower or Altria or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Altria or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of Altria and its
Subsidiaries taken as a whole) shall occur; or any Borrower or Altria or any
Major Subsidiary shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or

 

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or Altria or any Major Subsidiary and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; provided that such 60-day stay period
shall be extended for a period not

 

40



--------------------------------------------------------------------------------

to exceed an additional 120 days if (i) Altria, such Borrower or such Major
Subsidiary is contesting such judgment or enforcement of such judgment in good
faith, unless, with respect only to judgments or orders rendered outside the
United States, such action is not reasonably required to protect its respective
assets from levy or garnishment, and (ii) no assets with a fair market value in
excess of $100,000,000 of Altria, such Borrower or such Major Subsidiary have
been levied upon or garnished to satisfy such judgment; provided, further, that
such 60-day stay period shall be further extended for any judgment or order
rendered outside the United States until such time as the conditions in clauses
(i) or (ii) are no longer satisfied; or

 

(g) Any Borrower, Altria or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability in excess of $500,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of any Borrower, Altria or any
ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; provided, however, that no Default or Event
of Default under this Section 6.01(g) shall be deemed to have occurred if the
Borrower, Altria or any ERISA Affiliate shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security); or

 

(h) So long as any Subsidiary of Altria is a Designated Subsidiary, the guaranty
provided by Altria under Article VIII hereof shall for any reason cease to be
valid and binding on Altria or Altria shall so state in writing.

 

Section 6.02. Lenders’ Rights upon Event of Default. If an Event of Default
occurs or is continuing, then JPMorgan Chase, as Administrative Agent, shall at
the request, or may with the consent, of the Required Lenders, by notice to
Altria and the Borrowers:

 

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

 

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;

 

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code, (i)
the obligation of each Lender to make Advances shall automatically be terminated
and (ii) the Advances then outstanding, all such interest and all such amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

 

THE ADMINISTRATIVE AGENTS

 

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agents to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agents by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that no Administrative Agent shall be required to take any
action that exposes such Administrative Agent to personal liability or that is
contrary to this Agreement or applicable law. Each of the Administrative Agents
agrees to give to each Lender prompt notice of each notice given to it by Altria
or any Borrower as required by the terms of this Agreement or at the request of
Altria or such Borrower, and any notice provided pursuant to Section
5.01(d)(iv).

 

Section 7.02. Administrative Agents’ Reliance, Etc. Neither the Administrative
Agents nor any of their directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agents:

 

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until JPMorgan Chase, as Administrative Agent, receives and
accepts an Assignment and Acceptance entered into by such Lender, as assignor,
and an Eligible Assignee, as assignee, as provided in Section 9.07;

 

(b) may consult with legal counsel (including counsel for Altria or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

 

(c) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

 

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Altria or any Borrower or to inspect the property (including the books
and records) of Altria or such Borrower;

 

42



--------------------------------------------------------------------------------

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

 

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

Section 7.03. JPMorgan Chase, Citibank and Affiliates. With respect to its
Commitment and the Advances made by it, each of JPMorgan Chase and Citibank
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not an Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMorgan Chase and Citibank in their individual capacities. JPMorgan Chase and
Citibank and their affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, Altria, any Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of
Altria, any Borrower or any such Subsidiary, all as if JPMorgan Chase and
Citibank were not Administrative Agents and without any duty to account therefor
to the Lenders.

 

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Administrative Agent, either
Syndication Agent, any Arranger and Documentation Agent, or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any
Administrative Agent, Syndication Agent, Arranger and Documentation Agent, or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

 

Section 7.05. Indemnification. The Lenders agree to indemnify each
Administrative Agent (to the extent not reimbursed by Altria or the Borrowers),
ratably according to the respective principal amounts of the Pro Rata Advances
then owing to each of them (or if no Pro Rata Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by such Administrative Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from such
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse such Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by such Administrative Agent in connection
with the preparation, execution, delivery, administration,

 

43



--------------------------------------------------------------------------------

modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Administrative
Agent is not reimbursed for such expenses by Altria or the Borrowers. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Administrative Agent, any Lender or a
third party.

 

Section 7.06. Successor Administrative Agents. An Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Altria
and may be removed at any time with or without cause by the Required Lenders.
Upon the resignation or removal of JPMorgan Chase, as Administrative Agent,
Citibank, as Administrative Agent, shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of JPMorgan Chase, as
Administrative Agent, and JPMorgan Chase, as Administrative Agent shall be
discharged from its duties and obligations under this Agreement. Upon any other
such resignation or removal which results in there being no Administrative Agent
hereunder, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

Section 7.07. Syndication Agents and Arrangers and Documentation Agents. Credit
Suisse First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc.
have been designated as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Securities LLC have been designated
as Arrangers and Documentation Agents, under this Agreement, but the use of such
titles does not impose on any of them any duties or obligations greater than
those of any other Lender.

 

ARTICLE VIII

 

GUARANTY

 

Section 8.01. Guaranty. Altria hereby unconditionally and irrevocably guarantees
(the undertaking of Altria contained in this Article VIII being the “Guaranty”)
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all

 

44



--------------------------------------------------------------------------------

obligations of each Borrower now or hereafter existing under this Agreement,
whether for principal, interest, fees, expenses or otherwise (such obligations
being the “Obligations”), and any and all expenses (including counsel fees and
expenses) incurred by JPMorgan Chase, as Administrative Agent, or the Lenders in
enforcing any rights under the Guaranty.

 

Section 8.02. Guaranty Absolute. Altria guarantees that the Obligations will be
paid strictly in accordance with the terms of this Agreement, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of JPMorgan Chase, as Administrative
Agent, or the Lenders with respect thereto. The liability of Altria under this
Guaranty shall be absolute and unconditional irrespective of:

 

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

 

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

 

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or Altria.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by JPMorgan Chase, as Administrative Agent, or any Lender
upon the insolvency, bankruptcy or reorganization of a Borrower or otherwise,
all as though such payment had not been made.

 

Section 8.03. Waivers. (a) Altria hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that JPMorgan Chase, as Administrative Agent, or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against a
Borrower or any other Person or any collateral.

 

(b) Altria hereby irrevocably waives any claims or other rights that it may now
or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Altria’s obligations under this Guaranty
or this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of JPMorgan Chase, as Administrative Agent,
or any Lender against such Borrower or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If

 

45



--------------------------------------------------------------------------------

any amount shall be paid to Altria in violation of the preceding sentence at any
time prior to the later of the cash payment in full of the Obligations and all
other amounts payable under this Guaranty and the Termination Date, such amount
shall be held in trust for the benefit of JPMorgan Chase, as Administrative
Agent, and the Lenders and shall forthwith be paid to JPMorgan Chase, as
Administrative Agent, to be credited and applied to the Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of this Agreement and this Guaranty, or to be held as
collateral for any Obligations or other amounts payable under this Guaranty
thereafter arising. Altria acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and this
Guaranty and that the waiver set forth in this Section 8.03(b) is knowingly made
in contemplation of such benefits.

 

Section 8.04. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full (after the
Termination Date) of the Obligations and all other amounts payable under this
Guaranty, (b) be binding upon Altria, its successors and assigns, and (c) inure
to the benefit of and be enforceable by the Lenders, JPMorgan Chase, as
Administrative Agent, and their respective successors, transferees and assigns.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Altria therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Sections 3.01 and 3.02, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Pro Rata Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Pro Rata Advances or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Pro Rata Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) release Altria from any of its obligations under Article
VIII or (g) amend this Section 9.01; provided further that no waiver of the
conditions specified in Section 3.04 in connection with any Competitive Bid
Borrowing shall be effective unless consented to by all Lenders making
Competitive Bid Advances as part of such Competitive Bid Borrowing; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by JPMorgan Chase, as Administrative Agent, in addition to the Lenders required
above to take such action, affect the rights or duties of JPMorgan Chase, as
Administrative Agent, under this Agreement or any Pro Rata Advance.

 

46



--------------------------------------------------------------------------------

Section 9.02. Notices, Etc. (a) Addresses. All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied, or delivered, as follows:

 

if to any Borrower:

 

c/o Altria Group, Inc.

120 Park Avenue

New York, New York 10017

Attention: Vice President and Treasurer

Fax number: (917) 663-5067;

 

with a copy to:

 

Altria Corporate Services, Inc.

120 Park Avenue

New York, New York 10017

Attention: Treasury Department - Debt Administration

Fax number: (917) 663-5345;

 

if to Altria, as guarantor:

 

Altria Group, Inc.

120 Park Avenue

New York, New York 10017

Attention: Secretary

Fax number: (917) 663-5372;

 

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;

 

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

 

if to JPMorgan Chase, as Administrative Agent:

 

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Robert Sacks

Fax number: (212) 270-6637;

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

Loan and Agency

 

47



--------------------------------------------------------------------------------

1111 Fannin

10th Floor

Houston, Texas 77002

Attention: Leah Hughes

Fax number: (713) 750-2932

and Michael Mekuria

Fax number: (713) 750-2452; or

 

as to any Borrower, Altria or JPMorgan Chase, as Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Altria and JPMorgan Chase, as
Administrative Agent.

 

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to JPMorgan Chase, as
Administrative Agent, pursuant to Article II, III or VII shall not be effective
until received by JPMorgan Chase, as Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or
JPMorgan Chase, as Administrative Agent, to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

Section 9.04. Costs and Expenses. (a) Administrative Agent; Enforcement. Altria
agrees to pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery, administration (excluding any cost or expenses
for administration related to the overhead of JPMorgan Chase, as Administrative
Agent), modification and amendment of this Agreement and the documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for JPMorgan Chase, as Administrative Agent,
with respect thereto and with respect to advising JPMorgan Chase, as
Administrative Agent, as to its rights and responsibilities under this
Agreement, and all costs and expenses of the Lenders and JPMorgan Chase, as
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and JPMorgan Chase, as Administrative Agent),
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.

 

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment

 

48



--------------------------------------------------------------------------------

pursuant to Section 2.11, acceleration of the maturity of the Advances pursuant
to Section 6.02, an assignment made as a result of a demand by Altria pursuant
to Section 9.07(a) or for any other reason, Altria shall, upon demand by any
Lender (with a copy of such demand to JPMorgan Chase, as Administrative Agent),
pay to JPMorgan Chase, as Administrative Agent, for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
Without prejudice to the survival of any other agreement of any Borrower or
Altria hereunder, the agreements and obligations of each Borrower and Altria
contained in Section 2.02(c), 2.05, 2.12, 2.15 and this Section 9.04(b) shall
survive the payment in full of principal and interest hereunder.

 

(c) Indemnification. Each Borrower and Altria jointly and severally agree to
indemnify and hold harmless the Administrative Agents and each Lender and each
of their respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction
or (ii) related to any Borrower’s or Altria’s entering into this Agreement, or
to any actions or omissions of any Borrower or Altria, any of their respective
Subsidiaries or affiliates (other than Kraft Foods Inc. and its Subsidiaries or
affiliates) or any of its or their respective officers, directors, employees or
agents in connection therewith, in each case whether or not an Indemnified Party
is a party thereto and whether or not such investigation, litigation or
proceeding is brought by Altria or any Borrower or any other Person; provided,
however, that neither any Borrower nor Altria shall be required to indemnify any
such Indemnified Party from or against any portion of such claims, damages,
losses, liabilities or expenses that is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.

 

Section 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize JPMorgan Chase,
as Administrative Agent, to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Altria or any Borrower against any and all of
the obligations of any Borrower or Altria now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify the appropriate Borrower or Altria, as the case may be, after
any

 

49



--------------------------------------------------------------------------------

such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its affiliates may have.

 

Section 9.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Altria, JPMorgan Chase, as Administrative Agent, Citibank, as
Administrative Agent, and each Lender and their respective successors and
assigns, except that neither any Borrower nor Altria shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

Section 9.07. Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Altria upon at least five
Business Days’ notice to such Lender and JPMorgan Chase, as Administrative
Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Pro Rata Advances owing to it), subject to the
following:

 

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made as a result of a demand by Altria pursuant to this
Section 9.07(a), any Competitive Bid Advances owing to such Lender or any
Competitive Bid Notes held by it);

 

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (subject to reduction at the sole discretion of Altria) and shall be
an integral multiple of $1,000,000;

 

(iii) each such assignment shall be to an Eligible Assignee;

 

(iv) each such assignment made as a result of a demand by Altria pursuant to
this Section 9.07(a) shall be arranged by Altria after consultation with
JPMorgan Chase, as Administrative Agent, and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments which together cover all
of the rights and obligations of the assigning Lender under this Agreement;

 

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by Altria pursuant to this Section 9.07(a) unless and until such Lender
shall have received one or more payments from either the Borrowers to which it
has outstanding Advances or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of

 

50



--------------------------------------------------------------------------------

the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement; and

 

(vi) the parties to each such assignment shall execute and deliver to JPMorgan
Chase, as Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500, provided that, if such assignment is made as a result
of a demand by Altria under this Section 9.07(a), Altria shall pay or cause to
be paid such $3,500 fee.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

 

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Altria or the performance or observance by any Borrower or
Altria of any of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon JPMorgan Chase, as Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee represents
that (A) the source of any funds it is using to acquire the assigning Lender’s
interest or to make any Advance is not and will not be plan assets as defined
under the regulations of the Department of Labor of any Plan subject to Title I
of ERISA or Section 4975 of the Code or (B) the assignment or Advance is not and
will not be a non-exempt prohibited transaction as defined in Section 406 of
ERISA; (vii) such

 

51



--------------------------------------------------------------------------------

assignee appoints and authorizes JPMorgan Chase, as Administrative Agent, to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to JPMorgan Chase, as
Administrative Agent, by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

 

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, JPMorgan Chase, as Administrative Agent, shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to
Altria.

 

(d) Register. JPMorgan Chase, as Administrative Agent, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Altria, the Borrowers, JPMorgan Chase, as Administrative
Agent, and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Altria, any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

 

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Altria hereunder) shall remain unchanged,

 

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

 

(iii) Altria, the other Borrowers, JPMorgan Chase, as Administrative Agent, and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and

 

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or Altria therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest

 

52



--------------------------------------------------------------------------------

on, the Advances or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation, or postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.

 

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Altria or any Borrower furnished to
such Lender by or on behalf of Altria or any Borrower; provided that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to Altria received by it from such Lender.

 

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.

 

Section 9.08. Designated Subsidiaries. (a) Designation. Altria may at any time,
and from time to time, by delivery to JPMorgan Chase, as Administrative Agent,
of a Designation Agreement duly executed by Altria and the respective Subsidiary
and substantially in the form of Exhibit D hereto, designate such Subsidiary as
a “Designated Subsidiary” for purposes of this Agreement and such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. JPMorgan Chase, as Administrative Agent, shall promptly notify each
Lender of each such designation by Altria and the identity of the respective
Subsidiary.

 

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from JPMorgan Chase, as Administrative
Agent, to the Lenders (which notice JPMorgan Chase, as Administrative Agent,
shall give promptly, and only upon its receipt of a request therefor from
Altria). Thereafter, the Lenders shall be under no further obligation to make
any Advance hereunder to such former Designated Subsidiary until such time as it
has been redesignated a Designated Subsidiary by Altria pursuant to Section
9.08(a).

 

Section 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Section 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall

 

53



--------------------------------------------------------------------------------

constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 9.11. Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of
Process. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such Federal court. Each Borrower (other than
Altria) hereby agrees that service of process in any such action or proceeding
brought in any such New York state court or in such Federal court may be made
upon Altria at its offices at 120 Park Avenue, New York, New York 10017,
Attention: Secretary (the “Process Agent”) and each Designated Subsidiary hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to such Borrower at its
address specified pursuant to Section 9.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to serve legal process in any other manner
permitted by law or to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

 

(b) Altria as Process Agent. Altria hereby accepts its appointment as Process
Agent and agrees that (i) it will maintain an office in New York, New York
through the Termination Date and will give JPMorgan Chase, as Administrative
Agent, prompt notice of any change of its address, (ii) it will perform its
duties as Process Agent to receive on behalf of each Designated Subsidiary and
its property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding in any New York State or
Federal court sitting in New York City arising out of or relating to this
Agreement and (iii) it will forward forthwith to each Designated Subsidiary at
its then current address copies of any summons, complaint and other process
which Altria receives in connection with its appointment as Process Agent.

 

(c) Waivers. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

54



--------------------------------------------------------------------------------

Section 9.12. Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Altria or any Borrower to any other
Person without the consent of Altria, other than (a) to such Agent’s or such
Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions.

 

Section 9.13. Integration. This Agreement and the Notes represent the agreement
of Altria, the other Borrowers, the Administrative Agents and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agents, Altria, the other
Borrowers or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes other than the matters referred to
in Sections 2.09(b) and 9.04(a) and except for Confidentiality Agreements
entered into by each Lender in connection with this Agreement.

 

Section 9.14. USA Patriot Act Notice. Each Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.

 

55



--------------------------------------------------------------------------------

[Signature pages omitted].



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

PRO RATA NOTE

 

Dated:             , 200  

 

U.S.$            

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                     
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$[amount of the Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Pro Rata Advances
outstanding on the Termination Date made by the Lender to the Borrower pursuant
to the 5-Year Revolving Credit Agreement, dated as of April 15, 2005 among
Altria Group, Inc., the Lender and certain other lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative
Agent, Credit Suisse First Boston, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Securities LLC, as Arrangers and
Documentation Agents for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined).

 

The Borrower promises to pay interest on the unpaid principal amount of each Pro
Rata Advance from the date of such Pro Rata Advance until such principal amount
is paid in full, at such interest rate, and payable at such times, as are
specified in the Credit Agreement.

 

Both principal and interest in respect of each Pro Rata Advance are payable in
Dollars to JPMorgan Chase, as Administrative Agent, for the account of the
Lender at the office of JPMorgan Chase, located at 270 Park Avenue, New York,
New York 10017, in same day funds. Each Pro Rata Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

 

This Promissory Note is one of the Pro Rata Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Pro Rata Advances by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Pro Rata Advance being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER] By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Type of

Advance

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Interest

Rate

--------------------------------------------------------------------------------

 

Amount of

Principal

Paid

or Prepaid

--------------------------------------------------------------------------------

 

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

 

Notation

Made By

--------------------------------------------------------------------------------

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

COMPETITIVE BID NOTE

 

Dated:             , 200  

 

U.S.$            

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                     
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office (as defined in the 5-Year Revolving Credit Agreement, dated as of April
15, 2005 among Altria Group, Inc., the Lender and certain other lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, Credit Suisse First Boston, Cayman Islands Branch and
Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V.,
BNP Paribas, HSBC Bank USA, National Association and UBS Securities LLC, as
Arrangers and Documentation Agents for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined)), on             , 200_, the
principal amount of U.S.$[            ].

 

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

 

Interest Rate Basis:                     .

 

Day Count Convention:                    .

 

Interest Payment Date(s):                    .

 

Both principal and interest are payable in Dollars to JPMorgan Chase, as
Administrative Agent, for the account of the Lender at the office of JPMorgan
Chase, located at 270 Park Avenue, New York, New York 10017, in same day funds.

 

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER] By  

 

--------------------------------------------------------------------------------

Name:    



--------------------------------------------------------------------------------

Title:    

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

PRO RATA BORROWING

 

[Date]                                                     

 

JPMorgan Chase Bank, N.A., as Administrative Agent

    for the Lenders party

    to the Credit Agreement

    referred to below

 

Attention:                     

 

Ladies and Gentlemen:

 

[NAME OF BORROWER], refers to the 5-Year Revolving Credit Agreement, dated as of
April 15, 2005 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent, Credit
Suisse First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc. as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Securities LLC, as Arrangers and Documentation Agents for
such Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Pro Rata
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Pro Rata Borrowing (the “Proposed Pro Rata
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i) The date of the Proposed Pro Rata Borrowing is             , 200_.

 

(ii) The Type of Advances comprising the Proposed Pro Rata Borrowing is [Base
Rate Advances] [LIBO Rate Advances].

 

(iii) The aggregate amount of the Proposed Pro Rata Borrowing is
U.S.$[            ].

 

[(iv) The initial Interest Period for each LIBO Rate Advance made as part of the
Proposed Pro Rata Borrowing is              month(s).]

 

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed Pro
Rata Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)
thereof)) are correct, before and



--------------------------------------------------------------------------------

after giving effect to the Proposed Pro Rata Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date;

 

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Pro Rata Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date;]

 

(B) after giving effect to the application of the proceeds of all Borrowings on
the date of such Pro Rata Borrowing (together with any other resources of the
Borrower applied together therewith), no event has occurred and is continuing,
or would result from such Pro Rata Borrowing, that constitutes a Default or
Event of Default;

 

(C) if such Proposed Pro Rata Borrowing is in an aggregate principal amount
equal to or greater than $500,000,000 and is being made in connection with any
purchase of shares of the Borrower’s capital stock or the capital stock of any
other Person, or any purchase of all or substantially all of the assets of any
Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.02(b) of the Credit Agreement,
the statement in clause (B) above will be true on a pro forma basis as if such
transaction or purchase shall have been completed; and

 

(D) the aggregate principal amount of the Proposed Pro Rata Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate unused Commitments of the Lenders.

 

Very truly yours, ALTRIA GROUP, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     [NAME OF BORROWER] By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2- FORM OF NOTICE OF

COMPETITIVE BID BORROWING

 

[Date]                                                             

 

JPMorgan Chase Bank, N.A., as Administrative Agent

    for the Lenders party to the Credit Agreement

    referred to below

 

Attention:                     

 

Ladies and Gentlemen:

 

[NAME OF BORROWER], refers to the 5-Year Revolving Credit Agreement, dated as of
April 15, 2005 (as amended or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Altria Group, Inc., the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent, Credit
Suisse First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc., as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Securities LLC, as Arrangers and Documentation Agents for
such Lenders, and hereby gives you notice, irrevocably, pursuant to Section
2.07(b) of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

 

(A) Date of Competitive Bid Borrowing;

 

(B) Amount of Competitive Bid Borrowing;

 

(C) Interest rate basis;

 

(D) Day count convention;

 

(E) [Interest Period] [Maturity date];

 

(F) Interest payment date(s);

 

(G) Borrower’s account location;

 

(H) [other terms (if any)].

 

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Competitive Bid Borrowing:



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

 

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;]

 

(b) after giving effect to the application of the proceeds of all Borrowings on
the date of such Competitive Bid Borrowing (together with any other resources of
the Borrower applied together therewith), no event has occurred and is
continuing, or would result from such Proposed Competitive Bid Borrowing, that
constitutes a Default or Event of Default; and

 

(c) the aggregate principal amount of the Proposed Competitive Bid Borrowing and
all other Borrowings to be made on the same day under the Credit Agreement is
within the aggregate unused Commitments of the Lenders.

 

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.07(e) of the Credit
Agreement.

 

Very truly yours, ALTRIA GROUP, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:    

[NAME OF BORROWER]

By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the 5-Year Revolving Credit Agreement, dated as of April
15, 2005 (as amended or modified from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Altria Group,
Inc., a Virginia corporation, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent, Credit
Suisse First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc., as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Securities LLC, as Arrangers and Documentation Agents for
such Lenders.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Pro Rata Advances owing to the Assignee will be as set forth on Schedule 1
hereto. Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or Altria
or the performance or observance by any Borrower or Altria of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon JPMorgan Chase, as Administrative Agent, any other Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; (iv) represents that (A) the source of any funds it is
using to acquire the Assignor’s interest or to make any Advance is not and will
not be plan assets as defined under the regulations of the Department of Labor
of any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will be not be a non-exempt prohibited
transaction as



--------------------------------------------------------------------------------

defined in Section 406 of ERISA; (v) appoints and authorizes JPMorgan Chase, as
Administrative Agent, to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to
JPMorgan Chase, as Administrative Agent, by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (vi) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

4. This Assignment and Acceptance will be delivered to JPMorgan Chase, as
Administrative Agent, for acceptance and recording by JPMorgan Chase, as
Administrative Agent following its execution. The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by JPMorgan Chase, as Administrative Agent, unless otherwise specified on
Schedule 1 hereto.

 

5. Upon such acceptance and recording by JPMorgan Chase, as Administrative
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by JPMorgan Chase, as Administrative
Agent, from and after the Effective Date, JPMorgan Chase, as Administrative
Agent, shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and facility fees with respect thereto) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

       %

Assignee’s Commitment:

   U.S.$            

Aggregate outstanding principal amount of Pro Rata Advances assigned:

   U.S.$            

Effective Date1:

               , 200_

 

[NAME OF ASSIGNOR], as Assignor By  

 

--------------------------------------------------------------------------------

Title:     Dated:             , 200_ [NAME OF ASSIGNEE], as Assignee By  

 

--------------------------------------------------------------------------------

Title:     Dated:             , 200_ Domestic Lending Office:     [Address]

 

Accepted this                      day of             , 200_
JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

--------------------------------------------------------------------------------

Title:     [Approved this                      day of             , 200_

 

--------------------------------------------------------------------------------

1 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to JPMorgan Chase, as Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF BORROWER]2 By  

 

--------------------------------------------------------------------------------

Title:    

 

--------------------------------------------------------------------------------

2 Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee.”

 

2



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

DESIGNATION AGREEMENT

 

[Date]1                                                 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

    for the Lenders party to the Credit Agreement

    referred to below

 

Ladies and Gentlemen:

 

Reference is made to the 5-Year Revolving Credit Agreement, dated as of April
15, 2005 (as amended or modified from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among Altria Group,
Inc., [certain other borrowers party thereto], the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, Credit Suisse First Boston, Cayman Islands Branch and
Deutsche Bank Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V.,
BNP Paribas, HSBC Bank USA, National Association and UBS Securities LLC, as
Arrangers and Documentation Agents for such Lenders.

 

Please be advised that Altria hereby designates its undersigned wholly-owned
Subsidiary,                      (“Designated Subsidiary”), as a “Designated
Subsidiary” under and for all purposes of the Credit Agreement.

 

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

 

(a) The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of                             .

 

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes to be delivered by it
are within the Designated Subsidiary’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary’s charter or by-laws or (ii) in any material respect, any
law, rule, regulation or order of any court or governmental agency or
contractual restriction binding on or affecting it.

 

--------------------------------------------------------------------------------

1 For Subsidiaries that are not listed on Schedule II, date must be at least (i)
three Business Days for a Designated Subsidiary organized in the United States
or any political subdivision thereof and (ii) five Business Days for a
Designated Subsidiary organized outside the United States, in each case, prior
to the date of the initial Pro Rata Advance to such Designated Subsidiary.



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.

 

(d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether such
enforceability is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

(e) There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

 

(f) [The registered address; name, telephone number, facsimile number and email
address of contact person; and internet address, if available, of the Designated
Subsidiary are                             .]2

 

(g) [The Federal employer identification number of the Designated Subsidiary is
                            .]2,3

 

Very truly yours, ALTRIA GROUP, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     [DESIGNATED SUBSIDIARY] By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

--------------------------------------------------------------------------------

2 Does not apply to Subsidiaries listed on Schedule II.

3 Does not apply to Designated Subsidiaries organized outside the United States.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

 

[Letterhead of Hunton & Williams LLP]

 

                                         [Effective Date]

 

To each of the Lenders party

to the Credit Agreement referred to below

 

Altria Group, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(e)(iii) of the 5-Year
Revolving Credit Agreement, dated as of April 15, 2005 (the “Credit Agreement”),
among Altria Group, Inc., the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A., as Administrative Agent, Credit
Suisse First Boston, Cayman Islands Branch and Deutsche Bank Securities Inc., as
Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National
Association and UBS Securities LLC, as Arrangers and Documentation Agents for
such Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.

 

We have acted as counsel for Altria in connection with the preparation,
execution and delivery of the Credit Agreement.

 

In that connection, we have examined the following documents:

 

(1) The Credit Agreement.

 

(2) The documents furnished by Altria pursuant to Article III of the Credit
Agreement.

 

(3) The Articles of Incorporation of Altria and all amendments thereto (the
“Charter”).

 

(4) The by-laws of Altria and all amendments thereto (the “By-laws”).

 

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of Altria, certificates of public officials and of
officers of Altria and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon certificates of Altria or its
officers or of public officials. We have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Initial Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Administrative Agent, Credit Suisse First Boston, Cayman Islands Branch and
Deutsche Bank Securities Inc., as Syndication Agents, and ABN



--------------------------------------------------------------------------------

AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS
Securities LLC, as Arrangers and Documentation Agents.

 

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

 

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

 

1. Altria is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

 

2. The execution, delivery and performance by Altria of the Credit Agreement and
the Notes, and the consummation of the transactions contemplated thereby, are
within Altria’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the By-laws or (ii)
any law, rule or regulation applicable to Altria (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or (iii)
to our knowledge, any contractual restriction binding on or affecting Altria.
The Credit Agreement and any Notes delivered on the date hereof have been duly
executed and delivered on behalf of Altria.

 

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by Altria of the Credit
Agreement and the Notes.

 

4. The Credit Agreement is the legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms. The Notes issued on the
date hereof, if any, are the legal, valid and binding obligations of Altria,
enforceable against Altria in accordance with their respective terms.

 

The opinion set forth in paragraph 4 above as to enforceability is subject to
the effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(A) The effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

 

(B) The effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

 

2



--------------------------------------------------------------------------------

(C) The effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

 

(D) The enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

 

(E) The effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

 

In connection with the provisions of the Credit Agreement which relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.

 

This opinion is being furnished to you pursuant to Section 3.01(e)(iii) of the
Credit Agreement, is solely for the benefit of you and your counsel, and is not
intended for, and may not be relied upon by, any other person or entity without
our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.

 

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

 

[Effective Date]                                             

 

To each of the Lenders party

    to the Credit Agreement referred to below

 

Altria Group, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(e)(iii) of the 5-Year
Revolving Credit Agreement, dated as of April 15, 2005 (the “Credit Agreement”),
among Altria Group, Inc. (“Altria”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative
Agent, Credit Suisse First Boston, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Securities LLC, as Arrangers and
Documentation Agents for such Lenders. Terms defined in the Credit Agreement are
used herein as therein defined.

 

I have acted as counsel for Altria in connection with the preparation, execution
and delivery of the Credit Agreement.

 

In that connection, I have examined originals, or copies certified to my
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as I have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of Altria or its officers or of public officials.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against Altria or any of its Subsidiaries
before any court, governmental agency or arbitrator (a “Proceeding”) that
purports to affect the legality, validity, binding effect or enforceability of
the Credit Agreement or the Notes, if any, or the consummation of the
transactions contemplated thereby, and (ii) except for Proceedings disclosed in
the Annual Report on Form 10-K of Altria for the fiscal year ended December 31,
2004, and any Current Reports on Form 8-K filed subsequent to December 31, 2004
but prior to April 15, 2005, or, with respect to Proceedings commenced after the
date of the most recent such document but prior to April 15, 2005, a certificate
delivered to the Lenders and attached hereto, there are no Proceedings that are
likely to have a materially adverse effect upon the financial position or
results of operations of Altria and its Subsidiaries taken as a whole.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

OPINION OF COUNSEL

FOR DESIGNATED SUBSIDIARY

 

[Effective Date]                                                     

 

To each of the Lenders party

    to the Credit Agreement referred to below

 

Altria Group, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.02(e) of the 5-Year
Revolving Credit Agreement, dated as of April 15, 2005 (the “Credit Agreement”),
among Altria Group, Inc. (“Altria”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as Administrative
Agent, Credit Suisse First Boston, Cayman Islands Branch and Deutsche Bank
Securities Inc., as Syndication Agents, and ABN AMRO Bank N.V., BNP Paribas,
HSBC Bank USA, National Association and UBS Securities LLC, as Arrangers and
Documentation Agents for such Lenders. Terms defined in the Credit Agreement are
used herein as therein defined.

 

We have acted as counsel for                      (the “Designated Subsidiary”)
in connection with the preparation, execution and delivery of the Designation
Agreement.

 

In that connection, we have examined the following documents:

 

(1) The Designation Agreement.

 

(2) The Credit Agreement.

 

(3) The documents furnished by the Designated Subsidiary pursuant to Article III
of the Credit Agreement.

 

(4) The [Articles] [Certificate] of Incorporation of the Designated Subsidiary
and all amendments thereto (the “Charter”).

 

(5) The by-laws of the Designated Subsidiary and all amendments thereto (the
“By-laws”).

 

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of the Designated Subsidiary, certificates of public
officials and of officers of the Designated Subsidiary, and agreements,
instruments and other documents, as we have deemed relevant and necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, we have, when relevant facts were not independently established by us,
relied upon certificates of the Designated Subsidiary or its officers or of
public officials. We have assumed the due execution and delivery, pursuant to
due authorization, of the Credit Agreement by the Initial Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent,



--------------------------------------------------------------------------------

Citibank, N.A., as Administrative Agent, Credit Suisse First Boston, Cayman
Islands Branch and Deutsche Bank Securities Inc., as Syndication Agents, and ABN
AMRO Bank N.V., BNP Paribas, HSBC Bank USA, National Association and UBS
Securities LLC, as Arrangers and Documentation Agents

 

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

 

1. The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of                         .

 

2. The execution, delivery and performance by the Designated Subsidiary of the
Designation Agreement, the Credit Agreement and the Notes to be delivered by it,
and the consummation of the transactions contemplated thereby, are within the
Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the By-laws
or (ii) any law, rule or regulation applicable to the Designated Subsidiary
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) to our knowledge, any contractual restriction
binding on or affecting the Designated Subsidiary. The Designation Agreement,
the Credit Agreement and the Notes delivered by the Designated Subsidiary on the
date hereof have been duly executed and delivered on behalf of the Designated
Subsidiary.

 

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of the Designation Agreement, the Credit Agreement and the Notes
delivered by the Designated Subsidiary.

 

4. The Designation Agreement and the Credit Agreement are the legal, valid and
binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.

 

5. There is, to the best of my knowledge, no pending or threatened action or
proceeding against the Designated Subsidiary or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary or the consummation of the transactions contemplated thereby.

 

2



--------------------------------------------------------------------------------

The opinion set forth in paragraph 4 above as to enforceability is subject to
the effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OPINION OF

COUNSEL FOR JPMORGAN CHASE,

AS ADMINISTRATIVE AGENT

 

[Letterhead of Simpson Thacher & Bartlett LLP]

 

[Effective Date]                                       
                         

 

JPMorgan Chase Bank, N.A. and Citibank, N.A.,

    as Administrative Agents

 

The Lenders listed on Schedule I hereto

    which are parties to the Credit Agreement

    on the date hereof

 

Re: 5-Year Revolving Credit Agreement dated as

of April 15, 2005 (the “Credit Agreement”)

among Altria Group, Inc. (the “Company”),

and Credit Suisse First Boston, Cayman Islands

Branch and Deutsche Bank Securities Inc., as

Syndication Agents, and ABN AMRO Bank

N.V., BNP Paribas, HSBC Bank USA,

National Association and UBS Securities LLC,

as Arrangers and Documentation Agents

 

Ladies and Gentlemen:

 

We have acted as counsel to JPMorgan Chase Bank, N.A., as Administrative Agent,
in connection with the preparation, execution and delivery of the Credit
Agreement.

 

This opinion is delivered to you pursuant to Section 3.01(e)(iv) of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

 

In connection with this opinion, we have examined a copy of the Credit Agreement
signed by the Company and by the Administrative Agents and the Lenders.

 

We also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein. As to questions of fact material
to this opinion, we have relied upon certificates of public officials and of
officers and representatives of the Company. In addition,



--------------------------------------------------------------------------------

we have examined, and have relied as to matters of fact upon, the
representations made in the Credit Agreement.

 

In rendering the opinion set forth below, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.

 

In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each of the Lenders party
thereto, (2) the Company is duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is organized and of each
other jurisdiction in which the conduct of its business or ownership of its
property makes such qualification necessary, has the corporate power and
authority to execute, deliver and perform its obligations under the Credit
Agreement and has duly authorized, executed and delivered the Credit Agreement
in accordance with its Articles of Incorporation and By-laws or other similar
organizational documents, and (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not contravene its Articles of Incorporation
or By-laws or other similar organizational documents, (b) execution, delivery
and performance by the Company of the Credit Agreement do not violate, or
require any consent not obtained under, the laws of the jurisdiction in which it
is organized or any other applicable laws or regulations or any order, writ,
injunction or decree of any court or other governmental authority binding on the
Company, and (c) execution, delivery and performance by the Company of the
Credit Agreement do not constitute a breach or violation of, or require any
consent not obtained under, any agreement or instrument which is binding upon
the Company.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that the Credit Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms.

 

Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(A) the effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

 

(B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

 

(C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

 

2



--------------------------------------------------------------------------------

(D) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

 

(E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

 

In connection with the provisions of the Credit Agreement which relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.

 

We are members of the Bar of the State of New York, and we do not express any
opinion herein concerning any law other than the law of the State of New York
and the Federal law of the United States.

 

This opinion letter is rendered to you in connection with the above described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent. This opinion letter may be
furnished to, but may not be relied upon by, a regulatory authority entitled to
receive it.

 

Very truly yours,

 

3